DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claim 2 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the term “multi-branches” might mean. The specification attempts to define this term in Para. [0032]. However, nothing in this section of the specification makes it clear what distinguishes “multi-branches” from the previously defined “plurality of branches” of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaspers (US 5,353,867).

Regarding claim 1, Jaspers teaches a heat exchanger comprising: a body (5) defining a flow channel (from 3 to 8; see Fig. 1); and a pin (29) extending across the flow channel (Fig. 1), and including an at least partially non cylindrical shape (see Figs. 3, 7), wherein the pi includes a plurality of branches (31) extending away from trunk (21) portions of the pin (Fig. 3).

Jaspers further teaches that: the branches (30) may be interpreted as curving back to the trunk of the pin (21) via their connections to each other (at 25), per claim 2; the trunk or branches include holes therethrough (gaps 31; see Fig. 3), per claim 3; the branches connect to an electronics side of the body (25; see Fig. 3), per claim 4; the plurality of branches constitutes multi-branches (i.e. there are a multitude of them; see Fig. 3) and they are connected to each other (at 21 and at 25; see Fig. 3), per claim 5; a plurality of pins (see Fig. 1 illustrating many pins 21 arranged laterally across the flow direction), per claim 6; the pins include pins of different shape (see Fig. 1; alternating pins 21 are bent either towards the left or towards the right when facing the flow direction), per claim 7; the plurality of pins include pins of only one shape (see embodiment of Fig. 10 where all fins are arranged in a straight line longitudinally along the flow direction), per claim 8; the pins are defined int eh channel in a predetermined pattern relative to each other (each of the pins is arranged in a pattern in each of the disclosed embodiments, there are no randomly arranged pins disclosed), per claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763